19-2878
     Singh-Bassi v. Garland
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A208 563 304

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            BARRINGTON D. PARKER,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   JAGDEEP SINGH-BASSI, AKA JAGDEEP
14   SINGH, AKA SOHNA THAPA, AKA SONU
15   SINGH,
16            Petitioner,
17
18                     v.                                        19-2878
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.*
23   _____________________________________
24
25
26   FOR PETITIONER:                     Mike Singh Sethi, Sethi Law
27                                       Group, Orange, CA.
28

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Merrick B. Garland is automatically substituted as Respondent.
 1   FOR RESPONDENT:                Joseph H. Hunt, Assistant
 2                                  Attorney General; M. Jocelyn Lopez
 3                                  Wright, Senior Litigation Counsel;
 4                                  Christopher Buchanan, Trial
 5                                  Attorney, Office of Immigration
 6                                  Litigation, United States
 7                                  Department of Justice, Washington,
 8                                  DC.
 9
10         UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14         Petitioner Jagdeep Singh-Bassi, a native and citizen of

15   India, seeks review of an August 14, 2019, decision of the

16   BIA affirming a February 5, 2018, decision of an Immigration

17   Judge (“IJ”) denying Singh-Bassi’s application for asylum,

18   withholding    of   removal,   and       relief   under    the   Convention

19   Against Torture (“CAT”).       In re Jagdeep Singh-Bassi, No. A208

20   563 304 (B.I.A. Aug. 14, 2019), aff’g No. A208 563 304 (Immig.

21   Ct. N.Y.C. Feb. 5, 2018).      We assume the parties’ familiarity

22   with the underlying facts and procedural history.

23         Under the circumstances, we have considered both the IJ’s

24   and   the   BIA’s   opinions   “for      the   sake   of   completeness.”

25   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

26   Cir. 2006).     The applicable standards of review are well



                                          2
 1   established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

 2   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 3       “Considering the totality of the circumstances, and all

 4   relevant factors, a trier of fact may base a credibility

 5   determination on . . . the consistency between the applicant’s

 6   or witness’s written and oral statements . . . , the internal

 7   consistency of each such statement, [and] the consistency of

 8   such statements with other evidence of record . . . without

 9   regard to whether an inconsistency, inaccuracy, or falsehood

10   goes to the heart of the applicant’s claim, or any other

11   relevant factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer

12   . . . to an IJ’s credibility determination unless, from the

13   totality of the circumstances, it is plain that no reasonable

14   fact-finder could make such an adverse credibility ruling.”

15   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

16   accord Hong Fei Gao, 891 F.3d at 76.           Substantial evidence

17   supports the agency’s determination that Singh-Bassi was not

18   credible as to his claim that members of the Akali Dal Badal

19   Party (“Badal Party”) twice attacked him in India on account

20   of his work for a rival party, the Shiromani Akali Dal

21   (Amritsar)   Party   headed   by   Simranjit    Singh   Mann   (“Mann

22   Party”).


                                        3
 1        The      agency    reasonably        relied      on     Singh-Bassi’s

 2   inconsistent evidence regarding when and how many people

 3   attacked him, where he received medical treatment, whether he

 4   reported his second attack to police, and whether Badal

 5   members continued to visit his home after he left India.               See

 6   8 U.S.C. § 1158(b)(1)(B)(iii); see also Likai Gao v. Barr,

 7   968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a single

 8   inconsistency might preclude an alien from showing that an IJ

 9   was compelled to find him credible. Multiple inconsistencies

10   would so preclude even more forcefully.”).                 Singh-Bassi did

11   not compellingly explain any of these inconsistencies.                 See

12   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

13   petitioner must do more than offer a plausible explanation

14   for his inconsistent statements to secure relief; he must

15   demonstrate that a reasonable fact-finder would be compelled

16   to   credit     his    testimony.”        (internal     quotation    marks

17   omitted)).

18        The     agency    also        reasonably      found     Singh-Bassi’s

19   credibility     impugned      by    his    submission      of   affidavits

20   allegedly prepared by his father, his uncle, and a village

21   official that contained strikingly similar language.                See Mei

22   Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir.


                                           4
 1   2007)   (“[T]his    court     has   .    .   .   firmly     embraced    the

 2   commonsensical     notion    that   striking      similarities      between

 3   affidavits are an indication that the statements are canned.”

 4   (internal   quotation       marks   omitted)).        The    agency    also

 5   reasonably relied on Singh-Bassi’s unawareness of Khalistan,

 6   which is a hypothetical independent Sikh state that is a

 7   central goal of the Mann Party               and which was mentioned

 8   throughout his supporting documents.             See Rizal v. Gonzales,

 9   442 F.3d 84, 90 (2d Cir. 2006) (recognizing that there are

10   circumstances when “the nature of an individual applicant’s

11   account would render his lack of a certain degree of doctrinal

12   knowledge suspect and could therefore provide substantial

13   evidence in support of an adverse credibility finding”).

14         Having questioned Singh-Bassi’s credibility, the agency

15   reasonably relied further on his failure to rehabilitate his

16   testimony with reliable corroborating evidence.                  See Biao

17   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

18   applicant’s failure to corroborate his or her testimony may

19   bear on credibility, because the absence of corroboration in

20   general makes an applicant unable to rehabilitate testimony

21   that has already been called into question.”).                Other than

22   the   affidavits   and   doctor’s       certificate   that    the     agency


                                         5
 1   reasonably declined to credit due to striking similarities

 2   and inconsistencies, Singh-Bassi submitted a letter from the

 3   Mann Party and country conditions evidence, none of which

 4   corroborated his alleged attacks.

 5       Given the inconsistency and corroboration findings, the

 6   agency’s adverse credibility determination is supported by

 7   substantial evidence.    See 8 U.S.C. § 1158(b)(1)(B)(iii).

 8   That determination was dispositive of asylum, withholding of

 9   removal, and CAT relief because all three claims were based

10   on the same factual predicate.      See Paul v. Gonzales, 444

11   F.3d 148, 156–57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe,
17                               Clerk of Court




                                   6